ON appellant’s motion for rehearing
DICE, Judge.
*626Appellants insist that the final judgment of forfeiture entered against them should be reversed because, at the time of the hearing, the principal Myrph Johnson was confined in jail and was not given an opportunity to appear in court and show cause why he failed to appear when his appearance bond was forfeited.
While the record reflects that at the time of the hearing, the Principal Myrph Johnson was confined in jail, it further shows that he was brought into court and testified at the hearing.
No answer was filed by the principal, Myrph Johnson, in the bond forfeiture proceedings and no request was made by him or in his behalf that he be present at the hearing.
Art. 426, V.A.C.C.P., which provides for the issuance of citation to the sureties in a bond forfeiture proceeding also provides: “* * * It shall not be necessary to give notice to the defendant.”
■ A judgment may be rendered against all parties without service of citation on the principal. Vaughan vs. State, 29 Texas 273.
Under the record, we find no reason to set aside our opinion affirming the judgment rendered against the principal Myrph Johnson for the full amount of the bond in the sum of $750 and all costs.
The Motion for Rehearing is overruled.
Opinion approved by the Court.